Citation Nr: 1241868	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for traumatic arthritis of the right ankle.

2.  Entitlement to an increased rating greater than 20 percent for traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran also claimed entitlement to a total disability based on individual unemployability (TDIU), which was denied in the January 2010 rating decision.  Thereafter, the Veteran limited his appeal solely to his bilateral ankle ratings.  As such, the Board does not find that TDIU is properly on appeal or has otherwise been reasonably raised by the record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his bilateral ankles are worse than currently rated.  Specifically, due to chronic pain and stiffness, his ankles affect every day activities.  

The Veteran was last afforded a VA examination in December 2009, nearly three years ago.  Since that time, the Veteran submitted a February 2010 statement from his private physician, Dr. Rice, outlining functional impairments due to the Veteran's bilateral ankle disabilities, such as limited standing, driving and walking.  The claims folder only contains actual treatment records from Dr. Rice, however, dated in 2009.  VA must ensure all relevant medical evidence is obtained.

On his VA Form 9, the Veteran further noted his VA physician treated him in May 2010 telling him his ankle was "bad" and "unable to be repaired."  The claims folder only contains VA outpatient treatment records through April 2010.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the Veteran's statement, the VA must make efforts to ensure all relevant VA outpatient treatment records are associated with the claims folder.

Given the time lapse since the last VA examination and the missing treatment records, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the schedular criteria, in the absence of ankylosis (i.e. "frozen" joint), 20 percent is the highest rating available for an ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5270-5274 (2012).  The Veteran's representative argues the claim should be referred for extraschedular consideration in light of the severity of the Veteran's pain and functional impairment.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If, following development of the claims, the Veteran does not meet the schedular requirements for increased ratings for bilateral ankle disabilities (i.e., ankylosis), consideration should be given to referring such to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide release forms for any and all private medical providers, to include Dr. Rice, that may contain relevant treatment records.  Then, ask the providers for these records, as opposed to summaries, explaining that actual medical records are needed.  Obtain the Veteran's medical records for treatment from the VA Medical Center from April 2010 to the present and associate them with the file.  All efforts to obtain medical records must be fully documented, and VA facilities must provide a negative response if records are not available.

2. After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic examination for his service connected bilateral ankle disabilities and any manifestations thereof.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Any testing deemed necessary, including X-rays, must be performed.  

All pertinent pathology associated with the service connected bilateral ankle disabilities are to be noted in the examination report.  The examiner is specifically to address whether the Veteran has ankylosis of either or both ankle joints.

In addition, the examiner is to discuss whether the Veteran's disabilities exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disabilities.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner must also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his ankles repeatedly over a period of time.

3. If, after development of the increased rating claims, the schedular criteria for increased ratings are not met, consider whether the claims should be referred for extraschedular consideration to the Under Secretary for Benefits or the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1).  

4. Then, readjudicate the Veteran's claims.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

